DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I, claims 19-39) and 2'-fucosyllactose (2'-FL) in the reply filed on 08/26/2021 is acknowledged.  Claim 40 and 3-fucosyllactose (3-FL), lacto- N-tetraose (LnT), 6'-galactosyllactose and 3'-galactosyllactose are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 19-39 and 2'-fucosyllactose (2'-FL) are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield

(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

4.	Claims 19-39 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015106943 (07/23/2015; IDS filed 03/03/2020) in view of US20160237104 (08/18/2016; PTO 892), 

WO2015106943 teaches a process for the purification of a neutral human milk oligosaccharide (HMO) from a fermentation broth, the process comprising the steps of: (i) separating biomass from the fermentation broth to provide a crude solution; (ii) treating the crude solution with (a) a cation-exchange material; (b) an anion-exchange material; and (c) a cation-exchange adsorbent resin thereby obtaining a purified solution containing the neutral human milk oligosaccharide (see page 4, line 29 - line 32 and claims 1-7). WO2015106943 teaches that the ion exchanger membranes for electrodialysis are usually made of porous (page 4, lines 26-29) polystyrene carrying sulfonic acid cross-linked with divinylbenzene (page 4, lines 29-32) where this resin has a porosity of about 0.8 to 1.2 ml/g and an average surface area of 600 m2/g. WO2015106943 teaches in claim 7 that any of the steps can be repeated including the step of treating the crude solution with a cation-exchange material which is the cation-exchange adsorbent resin. WO2015106943 teaches in Example 1 a cation exchange resin based on a styrene- divinylbenzene copolymer with sulfonic acid as functional groups and an anion exchange resin based on a styrene-divinylbenzene copolymer with quaternary amines as 

US20160237104 teaches in claim 1 a process analogous to that of WO2015106943 where dialysis/electrodialysis is used; a cation exchange membrane is used in the dialysis step (paragraph [0100]) having a porosity of about 0.8 to 1.2 ml/g and an average surface area of~ 600 m2/g; that the neutral HMOs can be obtained in the form of a syrup; that said process in which the electrodialysis step is not necessary.  US20160237104 teaches in claims 6 and 7 treating the purified solution of the product with activated carbon which is a polishing material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reference teachings to arrive at the claimed process for purifying a neutral human milk oligosaccharide (HMO) including 2'-fucosyllactose wherein the separating comprises (a) microfiltration (MF) to obtain a MF permeate; and (b) subjecting the MF permeate to ultrafiltration with a membrane having a molecular weight cut-off of 5 kDa, 3kDa, or less.  One of ordinary skill in the art would have been motivated to do this in order to obtain a simple and efficient method for purifying large amounts of 2'-fucosyllactose.  In view of the reference teachings it would have been obvious to one of ordinary skill in the art to perform the microfiltration at a temperature in the range of 20-70°C, the MF permeate is subjected to a heat treatment before ultrafiltration, subjecting the purified solution to nanofiltration or reverse osmosis, spray drying or crystallizing the purified solution recited in claims 27-34 as routine optimization and/or as desired in order to obtain purified, dried and/or crystalline 2'-fucosyllactose.  In view of the reference teachings it would have been obvious to one of ordinary skill in the art to obtain the 2'-fucosyllactose in the form of a powder having a water content of less than 8 or 10 wt.% and having a purity of 90 or 92 wt.% 



Conclusion

5.	No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.